Citation Nr: 0619381	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-16 461A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

Entitlement to service connection for diabetes mellitus.  

Entitlement to service connection for arthritis.  



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1982 to November 
1991.  He had service in the Army National Guard thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran's case was remanded to the RO for additional 
development in August 2005.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is not related to 
military service.

2.  The veteran does not have arthritis that is attributable 
to military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service; it may not be presumed to have been 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2005). 

2.  The veteran does not have arthritis that is the result of 
disease or injury incurred in or aggravated during active 
military service; it may not be presumed to have been 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.30, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from May 1982 to November 
1991.  He had service in the Army National Guard thereafter.  
The veteran's service medical records were associated with 
the claims file.  The results of urinalysis performed in 
October 1985 and April 1989 did not reveal any evidence of 
glucose.  The veteran's August 1991 separation examination 
was negative for any reference to diabetes mellitus or 
arthritis.  His urine was noted to be negative for glucose.  
A report of medical examination dated in September 2000 
revealed that the veteran was under treatment for diabetes 
mellitus. 

Private treatment records from I. Yohay, M.D., dated from May 
1997 to January 2002 were associated with the claims file.  
In August 1999 the veteran was noted to have been diagnosed 
with diabetes mellitus in the summer of 1998.  He reported a 
positive family history of diabetes mellitus.  The veteran's 
blood sugars were initially excellently controlled with oral 
medication but became more poorly controlled.  He was placed 
on insulin in September 1999.  In April 2000 Dr. Yohay noted 
that the veteran seemed to have type 1 diabetes mellitus 
rather than type 2.  In October 2000 the veteran was noted to 
be on an insulin pump.  In September 2001 the veteran was 
noted to have rheumatoid arthritis.  In January 2002 the 
veteran was noted to have arthralgia.  He had a negative 
rheumatoid factor and a normal sedation rate.  

A VA outpatient treatment report dated in February 2004 was 
also associated with the claims file.  The veteran was noted 
to have diabetes mellitus which was diagnosed in 1998 and 
moderate diabetic neuropathy of the bilateral lower 
extremities.  



Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including diabetes mellitus and 
arthritis, may be presumed to have been incurred or 
aggravated during service if the disorder becomes manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical evidence of record indicates that the veteran was 
diagnosed with diabetes mellitus no earlier than 1998, 
approximately eight years after his period of active duty 
service.  

The veteran's service medical records are negative for any 
indication of diabetes or elevated glucose levels during 
active military service.  The several urinalysis results of 
record are negative for any evidence of glucose.  The veteran 
was not treated for any complaints associated with diabetes 
in service and there is no diagnosis of diabetes in service.  
There is no competent evidence of record to relate his 
current diabetes to his military service.

The evidence of record shows that the veteran's diabetes 
mellitus was first manifest in 1998, approximately eight 
years after his period of active duty service.  Accordingly, 
there is no basis to establish service connection on a one-
year presumptive basis.  38 C.F.R. § 3.307(a)(3).  The 
preponderance of the evidence is against the claim.

Turning to the veteran's claim of service connection for 
arthritis, it should be pointed out that the veteran claims 
that his arthritis is due to diabetes.  In this regard, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The veteran has provided no evidence to support his 
contention that he suffers from arthritis as a result of a 
service-connected disability.  The evidence of record 
establishes that the veteran suffers from arthralgia.  He was 
initially diagnosed with rheumatoid arthritis in September 
2001 but in January 2002 he was noted to have a negative 
rheumatoid factor and the diagnosis of arthralgia was made.  
There is no evidence linking any arthritis to the veteran's 
period of active duty service or to the one-year period 
thereafter.  Furthermore, in this case the veteran's diabetes 
mellitus is not related to service.  In order for secondary 
service connection for arthritis to be granted, the claim for 
diabetes mellitus must also be granted.  Accordingly, an 
award of service connection on a secondary basis is not 
warranted.

The Board notes that the veteran has alleged that he has 
diabetes mellitus and arthritis which are related to active 
duty service.  While the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for diabetes mellitus or arthritis. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in April 2002 and informed him of 
the evidence he needed to substantiate his claims of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The RO wrote 
to the veteran again in September 2005 and informed him of 
the evidence he needed to substantiate his claims of service 
connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, while the veteran was not told of 
the criteria used to award disability ratings or the criteria 
for assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand of the claims of 
service connection in order to address rating or effective 
date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  Private records were also associated with the 
claims file.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
his diabetes mellitus or arthritis is related to his active 
military service.  As for whether further action should have 
been undertaken by way of obtaining additional medical 
opinion on the question of whether the veteran has diabetes 
mellitus or arthritis that is traceable to military service, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, the veteran has had a 
post-service diagnosis of diabetes mellitus and there have 
been indications that he experiences arthritis, but there is 
no indication, except by way of unsupported allegation, that 
he has diabetes or arthritis that may be associated with 
military service because no diabetes or arthritis was 
manifest in active duty service or within the pertinent 
presumptive period.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for arthritis is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


